 ANACONDA ALUMINUM COMPANY35WE WILL NOT in any other manner interfere with, restrain, or coerce employ-ees in the exercise of their rights to self-organization, to form, join, or assistthe above-named or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL bargain, upon request, with the above-named labor organization asthe exclusive bargaining representative of all employees in the bargaining unitdescribed below with respect to wages, hours of employment and other termsand conditions of employment, and if an understanding is reached embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees, employed in our Evansville,Indiana, plant, exclusive of all office clerical employees, professional em-ployees, guards and supervisors as defined in the Act.WE WILL offer Dorothy Hale, Wanda Rider, and Harold Vincent immediateand full reinstatement to their former or substantially equivalent positions with-out prejudice to their seniority and other rights and privileges.WE WILL make whole Michael Benedict, Clara Culver, Carroll Gerbig, Doro-thyHale,Connie Hargett, Linda Kempf, Martha Leer, David Nurrenbern,Donald Raymond, Shirley Riggle,Wanda Rider, Ralph Starkey, LawrenceStinson, and Harold Vincent whole for any loss of pay they may have sufferedas the result of the discrimination against them.All employees are free to become or remain, or to refrain from becoming or remain-ing,members of any labor organization.NOTE.-Notify Dorothy Hale, Wanda Rider, and Harold Vincent if presently serv-ing in the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act, and the Universal MillitaryTraining and Service Act, as amended, after discharge from the Armed Forces.CLARK PRODUCTS, INC., SUBSIDIARY OF NOPco CHEMICAL COMPANY,Employer.Dated-------------------By-------------------------------------------(Itepresentative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 614ISTA Center, 150 West Market Street, Indianapolis, Indiana 46204, TelephoneME3-8921.Anaconda Aluminum CompanyandAluminum Workers TradesCouncil.Case 19-CA-3179.July 1, 1966DECISION AND ORDEROn May 9, 1966, Trial Examiner James T. Barker issued his Deci-sion in the above-entitled case, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].160 NLRB No. 7. 36DECISIONS, OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.']MEMBER BROWN, dissenting :Unlike my colleagues, I do not believe that the Board should invokeits remedial powers in this case; for, in my view, the conduct in issuefalls within that class of internal plant disputes Which are more suit-ably adjusted through the parties' agreed-upon grievance settlementprocedures.1The Recommended Order, apparently inadvertently, omitted reference to the Respond-ent's place of business as Columbia Falls, MontanaTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon an initial charge filed on July 12, 1965,' and an amended charge filed onAugust 20, 1965, by Aluminum Workers Trades Council, hereinafter called theUnion, the Acting Regional Director for Region 19, on October 14, 1965, issued acomplaint and notice of hearing alleging violations of Section 8(a)(1) and (5) oftheNational Labor Relations Act, hereinafter called the Act.Pursuant to notice a hearing was held before Trial Examiner James T. BarkeratKalispel,Montana, on December 14, 1965.All parties were represented at thehearing and were afforded full opportunity to be heard, to introduce relevant evi-dence, to present oral argument, and to file briefs with me.The parties waivedoral argument and on February 1 filed briefs with me.Upon consideration of theentire record and the briefs of the parties, and upon my observation of the wit-nesses, I make the following:- -FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Montana corporation engaged at Columbia Falls,' Montana, inthe reduction of aluminum.The Respondent annually has a gross income exceed-ing $500,000; annually purchases and receives from sources outside the State ofMontana goods and supplies valued in excess of $50,000; and annually sells and dis-tributes to customers located outside the State of Montana products valued in excessof $50,000.Upon these admitted facts I find that Respondent is, and at all times materialherein has been, an employer engaged in commerce, and in an operation affectingcommerce, within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAluminum Workers Trades Council is admitted by Respondent to be a labororganization within the meaning of Section 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESA. The issuesThe complaint alleges that at all times since December 1, 1955, the Union hasbeen the duly certified and exclusive collective-bargaining representative of em-1Unless otherwise specified,all dates refer to 1965 ANACONDA ALUMINUM COMPANY37ployees in a production and maintenance unit of Respondent's employees employedatColumbia Falls, Montana; that on or about October 22, 1963, the Respondentand the Union executed a collective-bargaining agreement, effective from October 15,1963, through October 14, 1965, applicable to employees in the above-described unit,which agreement prescribed a procedure whereby said employees might bid for jobvacancies occurring in the said unit; that on or about July 1, 1965, and at varioustimes thereafter, the Respondent threatened to discharge, and on or about July 6,1965, did discharge, employee Darrell Choate because he sought benefits under thejob-bidding provisions of the aforesaid agreement; that on or about May 1, 1965,the Respondent instituted changes in the job-bidding procedure in effect under theOctober 1963 agreement, aforesaid; and that on May 1, and various times there-after, the Respondent bargained directly and individually with employees in theappropriate production and maintenance unit concerning the employees' right touse the job-bidding procedure in effect under the 1963 contract.The General Counsel contends that the discharge of Darrel Choate violatedSection 8(a) (1) of the Act, and that the unilateral changes in the job-bidding proce-dures of the 1963 contract, and the individual bargaining with employees concern-ing their rights thereunder violated Section 8(a)(5) of the Act.Respondent, on the other hand, contends that the General Counsel failed to sus-tain his burden of proof in establishing that the discharge of Darrel Choate wasunlawful and was for a reason other than that he was an undesirable employee.Further, contends Respondent, the General Counsel failed to prove that DarielChoate engaged in concerted activity.The Respondent further affirmatively con-tends, with respect to Choate's discharge, that in invoking the job-posting provisionsof the 1963 agreement, Choate acted solely on his own behalf, and that, as a con-sequence, relief should be denied under the instant complaint because the collective-bargaining agreement between the Respondent and the Charging Party providedan adequate grievance and arbitration procedure available to Choate.With respect to the alleged violations of Section 8(a)(5) of the Act, the Re-spondent contends that the General Counsel failed to introduce evidence sufficientto establish that a change in the pertinent contractual provision was in fact made.Moreover, the Respondent asserts that the evidence adduced by the General Counselwith respect to direct and individual bargaining was not of a caliber and charactersufficient to sustain the General Counsel's burden of showing illegal action onthe part of the Respondent.B. Pertinent facts1.Controlling contractual provisionsThe evidence of record reveals that at times material prior to the discharge ofDarrel Choate, the Respondent and the Charging Party were parties to a collective-bargaining agreement effective from October 15, 1963, to October 14, 1965, inclu-sive.Article 5, section 6 of that agreement provides as followsThere are six (6) departments in the plant-Potlines, Casting Plant, Service,Warehouse, Electrical Maintenance and Mechanical Maintenance. In the Elec-tricalMaintenance,Mechanical Maintenance and Groups 2 and 3 of Service,seniority will be governed by recognized craft classifications.Vacancies which occur in the Electrical Maintenance, Mechanical Maintenanceand Groups 2 and 3 of Service will be filled by employees eligible to makedepartment transfers and having (a) seniority (b) substantiated experienceand (c) qualify in suitable aptitude tests.When a vacancy occurs in a production department, the job with the shift andrate of pay indicated for information, shall be posted in that department.Theperiod of posting shall be five (5) days.The position shall be awarded on thefollowing basis:1.Longest department seniority of employees signing bid.2.Ability to perform work.If no eligible applicant signs the department poster, the job shall be awardedby promoting the laborer with the least departmental seniority to the vacantposition.In the event, after a reasonable trial on the job, the employee cannotfulfill the requirements of the job, he shall be removed and returned to hisold job assignment, and such job re-posted.The employee may bid down or across grade only once in a three (3) monthperiod. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The employment history of Darrel ChoateAt the time of the hearing in the instant matter, Darrel Choate was a graduatestudent at the University of Montana in Missoula, Montana.During the summermonths, Respondent employs individuals as summer replacements for the purposeof augmenting its staff during months of generally accelerated production activityand of temporarily replacing regular employees during their vacation periods Inthis capacity, the summer replacements perform the same work tasks as are per-formed by the permanent full-time employees whom they temporarily replace.During the summers of 1962, 1963, and 1964, Choate had worked in the employofRespondent as a summer replacement. In mid-June 1965, Darrel Choate re-turned to the employ of Respondent and worked in the potlines, replacing men onvacation.He worked in this capacity until July 6, when he was discharged.Approximately 9 days prior to Choate's termination, on June 28, a bid sheet wasposted for a job opening as a control man on the day shift in the potlines depart-ment.Darrel Choate bid the job, as did four other employees.Choate and twoothers had departmental seniority dating from June 14.Ronald Skare, the employeetowhom the job was ultimately awarded, and unlike Darrel Choate, a regularemployee, had departmental seniority dating from June 21, as did C. A. Dumay,one of the unsuccessful bidders.23.The events of July 6On the morning of July 6, Choate was told by his foreman, Al Steel, to contactLouis Cart, whom Choate identified as the hiring-firing manager at the plant.Choatespoke with Cart and Cart informed Choate that it was against company policy forsummer laborers to bid jobs.Accordingly, he asked Choate to scratch his namefrom the bid sheet.Choate stated to Cart his belief that it was his right to bidthe job.3Cart informed Choate that they would talk about the matter later, and theconversation ended.Subsequently, on the afternoon of July 6, Choate was instructed to see CarmenKnutter, acting personnelmanager.He spoke with Knutter who informed Choatethat it was against company policy for summer laborers to bid jobs.Again Choateinsisted that it was his right to do so.Knutter then informed Choate that he wouldhave to converse with Plant Superintendent Wooster.After some delay, Knutter andChoate spoke with Wooster, who similarly informed Choate that it was against com-pany policy for summer laborers to bid jobs and stated reasons in support of thispolicy 4Choate again asserted his right to bid the job, but Wooster responded byasking Choate to scratch his name from the job bid sheet.Choate declined to doso.Wooster then stated that Choate's failure to do so would result in "very seriousconsequences."When Choate asked Wooster the nature of the "serious con-sequences"Wooster stated that Choate would be dismissed from his employment.Choate wasadamantin his refusal to comply with Wooster's request and Wooster in-structed him to return to work.Immediately followingthis conference, ActingPersonnelManager Knutter againrequestedChoate to remove his name from the bid sheet, but Choate refused to doso.Choate returned to work and nothing further was said to him until he receiveda telephone call from Knutter at, his residence during the dinner hour on July 6.Knutter informed Choate that his shiftsuperintendentshould have informed himof his dismissal, but he asserted that he, Knutter, had learned that this had notbeendone.Accordingly, Knutter stated that he was calling Choate to inform himof hisdismissal.Choate did not ask Knutter the reason for his dismissal and theconversation ended.4.DeatoncontactsmanagementMax Deaton, president of the Union, credibly testified that on the afternoon ofJuly 6, he telephonedthe plant andrequested to speak with Paul McMaster.Hewas informed that McMaster was not available but was referred to his assistant, Louis2 Three days earlier, on June 25, 1965, Choate had bid on two other jobs in the petlinesdepartment.In neither case was the job awarded to Choate,but in each case Choate hadless seniority than the successful bidder3 Choate testified that in summers past he had been informed by Max Deaton,presidentof the Union,that summer employees had all of therights ofregularemployees,includingthe right to bid jobsAdditionally,Choate stated that he had been informed by his shopsteward, Ray Brandewey,that he had the right to bid jobsAla his testimony,Darrel Choate did not outline the reasons given to himby Wooster,and there is no other testimony of record relating to this conversation ANACONDA ALUMINUM COMPANY39Cart.Deaton spoke with Cart.Deaton informed Cart that he had been told byDarrel Choate that Choate had been instructed to remove his name from the bidsheet or face discharge.Deaton inquired as to the status of this matter, and Cartinformed him that his information was correct and that Choate would be dischargedifhe did not remove his name from the bid sheet by 4.30 p.m. on the day inquestion.In response,Deaton asserted that the collective-bargaining agreement didnot make any provisions for temporary hires, that summer replacements were em-ployed under the understanding that they could remain in the employment of theCompany if they chose to do so, and that there were no provisions of the collective-bargaining agreement prohibiting summer replacements from bidding a job.Cartasserted that management had informed some of the students when they were hiredin 1965 not to bid on line 3 jobs, but that they had not so instructed Choate.5How-ever,Cart asserted that although Choate had not been specifically apprised of thislimitation,he had been contacted and had been asked to remove his name from thebid sheet.Cart stated,however, that Choate"had chosen to be stubborn,"and thathe would be discharged.Deaton reiterated his earlier comments that summer em-ployees had not been hired as temporary employees,and he asserted that if Choatewere discharged he would be discharged for exercising his rights under the contract.Cart responded that the Company would assert that Choate was discharged as an"undesirable employee."Moreover,Cart asserted that as Choate had not been inthe employment of the Company for 30 days,the "union would be without recourse."Deaton credibly testified that he had never been notified by the Company of itsplans to inform summer replacements hired during 1965 that they could not bid jobs.5. Summer replacement bidding rights discussedDeaton further testified that following the termination of Choate he discussedwith Paul McMaster and with Browne Lokken, a line superintendent,the right ofsummer replacements to bid jobs on line 3.McMaster raised with Deaton thebidding problem that would be created by the July 12 opening of the new potlinewith the consequent number of job openings.McMaster emphasized the un-economic aspects of a large number of summer replacements bidding for line 3 jobs,who, by reason of their plans to return to college in mid-September,would be avail-able for only 2 months of service, including the training periodsDeaton further testified that in his capacity as a member of the negotiating com-mittee which negotiated the 1963 collective-bargaining agreement,and as president ofthe Union,he had had occasion to discuss with Respondent's supervisory and man-agerial personnel the applicability of the terms of the then existing collective-bargaining agreement to summer employees.Specifically with regard to the right ofsummer employees to bid jobs,Deaton testified that the matter was discussed withPersonnel Manager Paul McMaster and with Fred Ayers, a foreman,who informedhim, in substance,that summer replacements were to be accorded the rights of otheremployees,and that if they desired to bid jobs they could do so by placing their nameon the bid sheet.He observed,however, that because they were relatively newhires, the likelihood of their successfully bidding a job was not great.6.Relative seniority of Choate and SkareDeaton further testified that under his understanding of the terms of the collective-bargaining agreement covering job bidding, only Choate and Skate,the successfulbidder, were eligible to bid on the job of control man in the potlines departmentwhich was the subject of the disputed posting.He stated that this was so because onlythey were employed in the potlines department,and that it was departmental senioritywhich controlled the awardof the bid.With respect to seniority,he noted thatChoate had greater seniority than Skare.Deaton further testified that under practice prevailing at the time of Choate'stermination,a summer replacement was employed as a new employee,even thoughhe may have had previous terms of summer employment with Respondent.Deatonfurther testified that periods of prior employment would not be taken into considera-5Prior to 1965,the Company operated two potlines comprised of 120 pots per line.How-ever,under a construction program commenced prior to 1965,a third potline was added tobecome operative effective July 12, 1965Cart's reference to line 3 was to jobs to becomeavailable with the opening of the new potline.6Deaton testified that a supplemental agreement effective October 15 was negotiatedwhich,by its terms,prohibits summer replacements from bidding jobs 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion in computing the departmental seniority of an employee, but that his depart-mental seniority commenced with, and ran from,the commencement date of hismost recent term of employment with the Company.7.Summer replacements as probationary employeesa.Pertinent contractual provisionsSection 3 of article 3(recognition and union security)provides as follows:Thereshall be a thirty(30) day probationary period for any newly hiredpro-ductionemployee and a 45 day probationary period for any newly hired em-ployee in a recognized craft classification.If retainedby the Company suchnew employee's seniority shall date fromthe first dayof employment[Em-phasis supplied.1 7b.Seniority for job bidding purposesDeaton testified that the job bidding rights of probationary employees was the sub-ject of discussion between the Union and the Company at contract negotiations in1961.He further testified that as a result of this discussion, it has been recognizedby the Union and the Company that for the purpose of job bidding, as well as forother purposes not here pertinent, employees-both regular probationary employeesand summer replacements-would have seniority during their 30-day probationaryperiod.Deaton testified that this understanding was intended to give meaningfuleffect to the provisions of the collective-bargaining agreement which provides thatifno eligible applicant bids for a job the vacant position shall be filled by promotionof the laborer with the least departmental seniority to the vacant position.ConclusionsThe General Counsel is quite correct in his contention that in bidding for a jobopening, and by later refusing to withdraw his bid, Choate was asserting a claimunder the terms of the collective-bargaining agreement, and was thereby engagedin concerted activity within the meaning of Section 8(a)(1) of the Act.8Moreover,the General Counsel is correct in his contention that the activities in which Choateengaged are not removed from the Act's protection merely because,arguably,theright which he was pursuing may not have been legitimately his under the terms ofthe collective-bargaining agreement then in effect.While article 5, construed to-gether with article 3 of the agreement, may,aiguendo,give rise to some doubt con-cerning the contractual right of summer replacements to bid jobs, nowhere in theagreement is this right, in unambiguous terms, proscribed, and prevailing practice gaveChoate at least colorable right to bid and claim the job.His claim clearly was notone frivolously asserted; nor, on the record before me, was it one advanced solelyin self interest to harass management.9 It may well be that in context of operationalrealities, the effect of the literal application of the terms of the collective-bargainingagreement, was to render the accrued seniority of probationary employees, includingsummer employees, meaningful and operative solely in "awarding" them assignmentsin which regular employees with superior seniority were not interested.Similarly, itisboth reasonable and likely that legitimate considerations of production efficiencyand economy dictated Respondent's unwillingness to award job openings on line 3,to summer replacements.While the evidence suggests that Choate was never in-formed of the reasons underlying the Company's decision not to permit summeremployees to bid on line 3 jobs, it may, nonetheless, persuasively be asserted that inrecognition of the patent inadvisability of awarding line 3 jobs to untrained, short-term summer employees, the course of greatest prudence for Choate would have beento refrain from asserting his claimed right to the posted vacancy.But, absent un-usual circumstances not here present, the protections accorded employees under theAct are not dependent upon the merit, or lack of merit, of the concerted activity in7Denton testified that the potline, casting plant, and service departments are "productiondepartments "sB cfM Excavating, Inc,155 NLRB 1152, and cases cited therein at footnote 3: see alsoSalt River Valley Water Users Association, an Arizona Corporation.99 NLRB 849, 853U SeeWalls Manufacturing Company, Inc,137 NLRB 1317, 1319, enfd. 321 F.2d 753(C.A D C ), cert denied, 375 U S. 923 ANACONDA ALUMINUM COMPANY41which theyengage.1°Nor are these rights defeasible by the "unwisdom" of the actiontaken, or limited by the maturity of the judgment displayed."The unrefuted and credited testimony of Choate establishes that his bidding andhis subsequent refusal to withdraw and abstain from bidding the line 3 job was thecause of his discharge.There is only a modicum of support for Respondent's con-tention that Choate's discharge was for a cause unrelated to his concerted activitiesViewed in its record context, Respondent's contention that Choate was terminatedfor cause is wholly lacking in substantiality, and is totally deficient in overcoming thestrong showing of unlawful motivation adduced by the General Counsel. In lightof this finding, and as I have further found that in bidding for a job opening underthe terms of the collective-bargaining agreement, and in persisting in advancing hisright to do so under the terms of the agreement, in the fact of Respondent's instruc-tions to withdraw his bid, Choate was engaged in a protected concerted activity, hisdischarge thus violated Section 8(a)(1) regardless of Respondent's belief as to hisrights as a probationary employee to bid for a job 121 turther find that Respondent violated Section 8(a)(5) of the Act in unilaterallyseeking to amend the terms of the then controlling job bidding provisions of thecollective-bargaining agreement by demanding Darrel Choate withdraw his bid forthe line 3 vacancy, on the ground that, as a summer replacement he was foreclosedfrom participating in the job-bidding procedure of the collective-bargaining agreement.I am convinced and find that, at the time of this demand, neither the collective-bargaining agreement, by its literal terms, nor custom and usage under the agree-ment, precluded job-bidding by summer replacements.Consequently, it is clear thatthe demand made upon Choate by management to withdraw his bid, had the effectof modifying the terms of the agreement.As the job-bidding procedure, and modi-fications thereto,were mandatory subjects of bargaining, and as the Respondenthad not consulted with the Union in advance of its meeting with Choate regardingthe exclusion of summer replacements from the job-bidding procedures establishedby the contract, I find that by its conduct Respondent violated Section 8(a)(5) ofthe Act.13I do not predicate my finding of a violation of Section 8(a)(5) of the Act on thetestimony of Deaton to the effect that he had been told by Louis Cart that, in hiringsummer replacements in 1965, the Company had informed new hires that they couldnot bid on line 3 jobs.This element of the General Counsel's case was not fullydeveloped, and, in the absence of credible evidence sufficient to establish withspecificity instances wherein the advisory was communicated to employees, the testi-mony of Deaton, standing alone, lacks the substantiality essential to support a find-ing of a violation separate from that above made with respect to Respondent's unlaw-ful demand upon Darrel Choate.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce inthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom, and take certain affirmative actionswhich are necessary to effectuate the purposes of the Act.10 SeeSocony Mobil Oil Company, Inc.,153 NLRB 1244, pages 1247-48, enfd 61 LRRM2553 (C.A. 2).11 SeeN.L R Bv. SoloCup Company,237 F 2d 521, 526 (C.A. 8), and cases cited thereinat footnote 2 ,Tomar Products, Inc ,151 NLRB 57, 6312B fM Excavating, Inc, sa ps a ; SoconyMobil OilCompany, Inc, sups a,oee alsoNLR.B. v. Burnup and Sons, Inc,379 U.S 21 I find without merit the contention ofRespondent in Its brief that because Choate did not Invoke the grievance and arbitrationprocedure provided under the collective-bargaining agreement, the complaint should bedismissedAerodei, Inc,149 NLRB 192, 199-20013 SeeThe Perry Rubber Company,133 NLRB 225.C f C Plywood Corporation,148NLRB 414,Westinghouse Electric Corporation,141 NLRB 733, enforcement denied 325 F 2d126 (C.A.7) ; Tom Johnson, Inc,154 NLRB 1352 See also,Cone Molls Corporation,156NLRB 370;Motoresearch Company and Kems Corporation,138 NLRB 1490, 1492,TheWeston and Brooker Company,154 NLRB 747. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent interfered with, restrained, and coerced DarrelChoate in the exercise of the rights guaranteed him under Section 7 of the Act, bydischarging him because he engaged in concerted activities, I shall recommend thatRespondent cease and desist therefrom, offer Darrel Choate reinstatement to hisformer or substantially equivalent position of employment, and make him whole forany loss he may have suffered because of his discharge, by payment to him of asum of money equal to that which he normally would have been paid in Respondent'semploy from the date of discharge to the date of Respondent's offer of reinstatement,less his net earnings, if any, during said period.Loss of pay shall be computed upona quarterly basis in the manner established by the Board in F.W. Woolworth Com-pany,90 NLRB 289, with interest at 6 percent per annum as provided inIsis Plumb-ing & Heating Co,138 NLRB 716.As the record reveals that Darrel Choate was, at the time of his discharge and ofthe hearing herein, a college student, and as his employment was vacation, summer-time employment, I shall recommend that Respondent notify Darrel Choate in writ-ing that, at his option, his reinstatement may be deferred until the end of the currentacademic year.Having found that Respondent has engaged in conduct violative of Section8(a)(5) of the Act by unilaterally seeking to modify the job-bidding procedures ofthe collective-bargaining agreement in effect between it and the Union,I shall rec-ommend that it cease and desist therefrom.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Anaconda Aluminum Companyisanemployer engaged in commerce withinthe meaningof the Act.2.Aluminum Workers Trades Council is a labor organization within themeaningof the Act.3.Respondent discharged Darrel Choate because he engaged in protected con-certed activity, and his discharge violated Section 8 (a) (1) of the Act.4.All production and maintenance employees of the Respondent employed at itsColumbia Falls, Montana, plant, exclusive of office clerical employees, superintend-ents, clerks, office janitresses, executive, chauffeurs, full-time safety and first-aid em-ployees, laboratory and control technicians, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.5.At all times since December 1, 1955, the Union has been the duly certifiedand exclusive collective-bargaining representative of the employees in the above-described appropriate unit, within the meaning of Section 9(a) of the Act.6.By discharging Darrel Choate because he engaged in protected concerted ac-tivities the Respondent has engaged in, and is engaging in, unfair labor practicesin violation of Section 8(a)(1) of the Act.7.By unilaterallymodifying the job-bidding procedures of the collective-bargaining agreement in effect between it and the Union, which unilateral modifica-tion was effected on or about July 6, 1965, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(b) and (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.9.The Respondent has not engaged in any unfair labor practices not hereinspecifically found.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that Anaconda Aluminum Company, its offi-cers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against any employee in regard tohire, tenure of employment, or any term or condition of employment, for engag-ing in any activity protected by Section 7 of the National Labor Relations Act, asamended.(b)Unilaterally modifying the job-bidding procedures of the collective-bargainingagreement between it and the Union in a manner violative of Section 8(a)(5) ofthe Act.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, except ANACONDA ALUMINUM COMPANY43to the extent that those rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as authorized in Section8(a) (3) of the Act.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act.(a)Make whole Darrel Choate for any loss of pay he may have suffered byreason of his July 6, 1965, discharge in the manner set forth in the section entitled"The Remedy"; and offer him reinstatement to his former or equivalent position ofemployment in accordance with the recommendations set forth in the sectionentitled "The Remedy."(b)Notify the above-named employee if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Training and ServicesAct, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the National Labor RelationsBoard, or its agents, all records necessary for the computation of backpay whichmay be due under the Recommended Order herein.(d) Post at its Columbia Falls, Montana, plant, copies of the attached noticemarked "Appendix." 14Copies of the notice, to be furnished by the RegionalDirector of .Region 19, after being duly signed by the representative of the Re-spondent, shall be posted immediately upon receipt thereof and maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director for Region 19, in writing, within 20 days fromthe receipt of this Trial Examiner's Decision, what steps have been taken to complyherewith.i5is In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."151n the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL make whole Darrel Choate for any loss of pay he may havesuffered because of his discharge and offer him full reinstatement to his formeror equivalent position of employment.WE WILL NOT discharge or otherwise discriminate against any employeein regard to hire, tenure of employment, or any term or condition of employ-ment, for engaging in any activity protected by Section 7 of the National LaborRelations Act.WE WILL NOT unilaterally modify the terms of the job-bidding procedure ineffect under the collective-bargaining agreement between us and the AluminumWorkers Trades Council.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed in Section 7 ofthe National Labor Relations Act, as amended, except to the extent that thoserightsmay be affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section 3 of theaforesaid Act.ANACONDAALUMINUM COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-Notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andServiceAct,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 327Logan Building,500 Union Street, Seattle,Washington 98101, Telephone 583-4583.QualityMarkets, Inc.andAmalgamated Meat Cutters andButcher Workmen of North America, Amalgamated Food Em-ployees Local Union 590, AFL-CIO.Case 6-CA-3374. July 1,1966DECISION AND ORDEROn March 30, 1966 Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.He further found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint and rec-ommended that such allegations be dismissed.Thereafter, the Gen-eral Counsel and the Charging Party filed exceptions to the TrialExaminer'sDecision together with supporting briefs, and the Re-spondent filed a reply to exceptions taken to Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.1.The Trial Examiner found, and we agree, that the Respondent,by the conduct described more fully in the Trial Examiner's Decision,threatened, restrained, and coerced its employees in violation of Sec-tion 8 (a) (1) of the Act.2.The TrialExaminerfound, however, that the Respondent didnot violate Section 8(a) (5) by refusing on July 1, 1965, to recognizethe Union as bargaining representative of the employees in the ap-propriate unit.In determining whether the Union had been desig-160 NLRB No. 1.